Question for the Supreme Court: Is the defendant bound to pay the State's witnesses from the finding of the first bill until the nol. pros. was entered?
We think it very clear that the defendant is liable to pay the witnesses for the whole time of attendance. The charge of which he was convicted was the same upon which the witnesses attended, and though the indictment was altered in point of form, yet neither the defendant nor the witnesses were discharged during the time. The latter were subpoenaed or recognized to give evidence against him on a specific charge; they did so, and he was convicted.
Cited: S. v. Johnson, 50 N.C. 223. *Page 178